Title: George M. Dallas to Thomas Jefferson, 27 February 1817
From: Dallas, George Mifflin
To: Jefferson, Thomas


          
            Sir,
            Philadelphia 27. February 1817.
          
          The inclosed proposals have been issued, after receiving the repeated solicitations of my late father’s friends. I am, however, unwilling to effectuate them, unless sanctioned and encouraged by those for whom he often expressed the highest admiration and respect.
          Though fearful of obtruding myself upon your notice, I cannot refrain from soliciting your sentiments as to the propriety and utility of the contemplated publication. My motive for so doing, if fairly appreciated, must, I am sure, constitute an ample apology.
          
            With great veneration I have the honor to be Sir Yr mo: obed: Sert
            Geo: M: Dallas.
          
        